Exhibit 10.2

 

LOGO [g76813i1.jpg]

39300 Civic Center Dr., Suite 140

Fremont, CA 94538

September 14, 2015

Steven Humphreys

39300 Civic Center Dr., Suite 140

Fremont, CA 94538

Dear Steven:

Identiv, Inc. (the “Company”) is pleased to offer you the position of Chief
Executive effective as of September 9, 2015 (the “Effective Date”). You shall
report to the Company’s Board of Directors (“Board”) and will have duties and
authority consistent with your position. You will remain a member of the Board
(subject, to stockholder approval of director nominees in the ordinary course).
You agree that, during your service at the Company, you shall not engage in any
other employment, consulting or other business which conflicts with or may
reasonably be seen to interfere with the full performance of your duties to the
Company without the prior written consent of the Board. You and the Company
acknowledge that you currently serve on the boards of two privately held
companies that you have identified to the Board and on one school board. The
Board (with you abstaining) has approved your continued service on these boards.

Compensation, Benefits

You will receive an initial base salary of $350,000 annualized, paid in
accordance with the Company’s standard payroll procedures. In addition to your
salary, you will be eligible to earn a quarterly performance bonus of up to 25%
of your base annual salary at the end of each fiscal quarter beginning with the
fourth quarter of fiscal year 2015. Performance bonus criteria will be tied 50%
to the Company’s EBITDA results and 50% to stock performance, with specific
thresholds to be established by the Compensation Committee of the Board within
the first sixty (60) days of your employment for the quarterly periods ending on
or before December 31, 2016. The performance criteria for periods after
December 31, 2016 will be determined each year. Performance achieved will be
evaluated on a quarterly basis as set forth below. Your salary and incentive
compensation will be subject to periodic review and adjustment in accordance
with Company practices.

Earned performance bonuses will be paid in cash (or, at your election at the
beginning of each applicable quarter or other period as provided in the
procedures established by the Company, in common stock, provided the right to
receive payment in common stock is subject to the limitations of the Company’s
2011 Incentive Compensation Plan or any successor equity plan (the “Plan”) and
is subject to stockholder approval if necessary), which payment will be made
within sixty (60) days after the end of the fiscal quarter in which such bonus
is earned. For any earned performance bonuses settled in the Company’s common
stock, the Company will grant you a fully vested stock award, such award to be
issued under the Plan and to cover that number of shares equal in value to 115%
of the earned bonus amount, calculated based on the average closing price of the
Company’s common stock over the thirty (30) consecutive trading days immediately
preceding the first day of the applicable bonus period.

All compensation will be subject to authorized payroll deductions and required
tax withholdings. All compensation due hereunder is intended to be exempt from
or compliant with Section 409A of the Internal Revenue Code (the “Code”), and
all provisions hereof are to be interpreted and administered in a manner
consistent with this intent. Any compensation or benefit due hereunder that is
subject to Section



--------------------------------------------------------------------------------

409A of the Code will not commence until the tax year in which any applicable
release execution period expires and will be subject to delay as necessary to
avoid a prohibited distribution under Section 409A(a)(2) of the Code. You agree
that the Company does not have a duty to design its compensation policies in a
manner that minimizes your tax liabilities, and you will not make any claim
against the Company related to tax liabilities arising from your compensation.
Any compensation paid pursuant to this letter agreement that is subject to
recovery under any applicable law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required.

The Company shall promptly reimburse you for the ordinary and necessary business
expenses you incur in the performance of your duties, provided that such
expenses are incurred and accounted for in accordance with the Company’s
reimbursement policy. You will be eligible to participate in the employee
benefit plans and paid vacation programs made available by the Company to its
senior executives from time to time. In addition to these benefits, you will be
provided with an automobile, subject to the terms of the Company’s car policy as
in effect from time to time, for business and personal use.

Incentive Equity Award

Subject to approval by the Board, and of the stockholders with respect to
requisite amendments to the Plan (the “Plan Amendments”), you will be granted
(i) an option (the “Option”) to purchase 444,460 shares of Common Stock of the
Company and (ii) 302,657 restricted stock units (the “RSUs”) under the Plan.
Subject to your continued employment, the Option will vest over four years
beginning on the Effective Date with 25% of the underlying shares vesting on the
first anniversary of the Effective Date and 1/36th of the remaining shares
underlying the Option vesting monthly thereafter. Subject to your continued
employment, the RSUs will vest over four years beginning on the Effective Date
with 25% of the RSUs vesting on the first anniversary of the Effective Date and
1/12th of the remaining RSUs vesting quarterly thereafter. The Option and RSUs
will be governed by the terms of the Plan and separate award agreements.

Subject to approval by the Board, the Option will be granted promptly following
the Effective Date; provided, however, that the right to exercise the Option
will be subject to and conditioned upon approval by the stockholders of the
Company of the Plan Amendments, and if such stockholder approval is not obtained
at the next meeting of the stockholders at which the Plan Amendments are
submitted for approval (the “Stockholder Meeting”), the Option will be
terminated. Subject to approval by the Board, the RSUs will be granted promptly
following the date of the Stockholder Meeting; provided, however, that in the
event that such stockholder approval is not obtained at the Stockholder Meeting,
the obligation to issue such RSUs shall lapse.

In the event that the Company does not obtain approval of its stockholders to
the Plan Amendments within one hundred eighty (180) days from the Effective
Date, the Option and the Company’s obligation to issue the RSUs shall
immediately terminate. In such event, the Board shall promptly provide to you
alternative incentive compensation as it determines to be appropriate and
commensurate with your position as Chief Executive Officer, which in the good
faith judgment of the Board will be equivalent value to that which could
reasonably have been achieved by means of the grant to you of the Option and
RSUs described immediately above.

Termination of Employment

Your employment with the Company is “at-will.” This means that either you or the
Company can terminate the employment relationship at any time and for any
reason, without cause and without prior notice.

Upon any termination of employment for any reason, you will be entitled to
payment of all earned but unpaid base salary and unused paid vacation accrued as
of the effective date of termination, provided that

 

2



--------------------------------------------------------------------------------

payment will be made consistent with California law, any unreimbursed business
expenses authorized by this Agreement will be made no later than thirty
(30) days following the effective date of termination and continuation of any
employee benefits will be handled as required by applicable law (e.g., COBRA).
Except as provided below, you will not be entitled to any additional
compensation or benefits hereunder.

If your employment with Company terminates by reason of your death or Disability
(as defined below), then then you will be entitled to a lump sum payment equal
to twelve (12) months of your then-current base salary (subject to applicable
deductions and required tax withholdings) paid in cash on the sixtieth
(60th) day following your last day of employment.

If at any time outside the Change of Control Period, (as defined below), either
the Company terminates your employment without Cause or you are Constructively
Terminated (each as defined below) and you provide an Enforceable Release (as
defined below), then you will be entitled to:

(i) a lump sum payment equal to twelve (12) months of your then-current base
salary (subject to applicable deductions and required tax withholdings) paid in
cash on the sixtieth (60th) day following your last day of employment;

(ii) Benefits Continuation (as defined below) for twelve (12) months beginning
in the month after your last day of employment; and

(iii) accelerated vesting in your outstanding Company stock options, stock units
and similar equity awards with service-based vesting with respect to that number
of shares that would have vested in the ordinary course in the first twelve
(12) months after your termination, such vesting to be effective as of your last
day of employment.

If at any time during the twelve (12)-month period following the effective date
of a Change of Control (the “Change of Control Period”), your employment is
terminated by the Company without Cause or you are Constructively Terminated and
you provide an Enforceable Release, then you will be entitled to:

(i) a lump sum payment equal to twelve (12) months of your then-current base
salary (subject to applicable deductions and required tax withholdings), paid in
cash on the sixtieth (60th) day following your last day of employment;

(ii) Benefits Continuation (as defined below) for twelve (12) months beginning
in the month after your last day of employment; and

(iii) accelerated vesting in all of your outstanding Company stock options,
stock units and similar equity awards with service-based vesting.

Termination of Employment – Defined Terms

For purposes of this letter agreement, “Benefits Continuation” is defined as
Company reimbursement of the COBRA premiums for continuation of the Company
group health plan coverage for yourself and your eligible dependents that was in
effect as of the date of your termination; provided, however, that such
reimbursement shall terminate if and to the extent you become eligible to
receive group health coverage from a subsequent employer (and any such
eligibility shall be promptly reported to the Company). Notwithstanding the
foregoing, if reimbursement of COBRA premiums hereunder would violate the
Patient Protection and Affordable Care Act of 2010, the parties agree to reform
this as necessary to comply with said law and the regulations issued thereunder.

For purposes of this letter agreement, a termination of your employment will be
for “Cause” if you are terminated for any one or more of the following events,
as determined in good faith by the Board: (i) your commission of a criminal
offence involving moral turpitude; (ii) your commission of any act of fraud,
embezzlement or dishonesty either intended to injure the Company or otherwise
having a material detrimental effect on the Company; (iii) in carrying out your
duties hereunder (A) gross negligence, (B)

 

3



--------------------------------------------------------------------------------

willful misconduct or (C) failure to comply with a legal directive of the Board
that is not cured within thirty (30) days after written notice of such breach;
or (iv) your breach of any material provision of this letter agreement, any
material Company policy or your Employee Invention and Confidential Information
Agreement.

For purposes of this letter agreement, a “Change of Control” is defined as the
occurrence of any one or more of the following provided, however, that the
Company shall determine under parts (iii) and (iv) whether multiple transactions
are related, and its determination shall be final, binding and conclusive: (i) a
merger or consolidation in which the Company is not the surviving entity, except
for a transaction the principal purpose of which is to change the state in which
the Company is incorporated; or (ii) the sale, transfer or other disposition of
all or substantially all of the assets of the Company; or (iii) any reverse
merger or series of related transactions culminating in a reverse merger
(including, but not limited to, a tender offer followed by a reverse merger) in
which the Company is the surviving entity but (A) the shares of Company common
stock outstanding immediately prior to such merger are converted or exchanged by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, or (B) in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from those who held such
securities immediately prior to such merger or the initial transaction
culminating in such merger, but excluding any such transaction or series of
related transactions that the Company determines shall not be a Change of
Control; or (iv) acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities but excluding any such transaction or
series of related transactions that the Company determines shall not be a Change
of Control.

For purposes of this letter agreement, a termination of your employment will be
a “Constructive Termination” if you resign within sixty (60) days after the
occurrence of any one or more of the following events without your consent and
the Company fails to cure such event(s) within thirty (30) days after receiving
written notice thereof from you: (i) material reduction in your position or
responsibilities (other than temporarily in response to physical or mental
incapacity), but excluding any change in the reporting line caused by the
Company becoming a subsidiary of another public company; (ii) reduction of your
base salary in excess of 10%, but excluding any general reduction in base salary
that affects all similarly situated executives in substantially the same
proportions; or (iii) relocation of your principal worksite more than fifty
(50) miles from its then-current location.

For purposes of this letter agreement, “Disability” is defined as an incapacity
to perform your duties for one hundred and eighty (180) or more days during any
twelve (12)-month period that is due, in the written opinion of a licensed
physician mutually acceptable to you and the Company, to a physical or mental
illness.

For purposes of this letter agreement, an “Enforceable Release” is defined as an
executed release of claims in a form satisfactory to the Company that is
irrevocable within sixty (60) days after your termination of employment.

Parachute Limitation

In the event that the benefits provided for in this letter agreement or
otherwise payable to you (i) constitute “parachute payments” within the meaning
of Section 280G of the Code and (ii) would be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then your benefits under this
letter agreement shall be either (A) delivered, subject to any applicable tax or
other withholdings, in full, or (B) delivered, subject to any applicable tax or
other withholdings, to such lesser extent as would result in no portion of such
benefits being subject to the Excise Tax, whichever of the

 

4



--------------------------------------------------------------------------------

foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. To
the extent required to avoid a violation of Section 409A of the Code, in no
event will you or the Company exercise any discretion with respect to the
ordering of any such reduction of payments or benefits.

Unless you and the Company otherwise agree in writing, any determination
required under the immediately preceding paragraph shall be made in writing by
the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon you and the Company for all
purposes. For purposes of making the requisite calculations, the Accountants may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. Both the Company and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.

Company Policies

In the performance of your duties, you shall comply with all applicable laws,
rules and regulations as well as all Company rules, procedures, policies,
requirements and directions. Like all Company employees, as a condition of your
employment with the Company, you will be required to sign and to be bound by the
terms of the Company’s Employee Invention and Confidential Information
Agreement, a copy of which is attached to this letter.

You understand and agree that by entering into this letter agreement, you
represent to the Company that your performance will not breach any other
agreement to which you are a party and that you have not, and will not during
the term of your employment with the Company, enter into any oral or written
agreement in conflict with any of the provisions of this letter agreement or the
Company’s policies.

Integration; Modification; Severability; Disputes

This letter agreement, your Employee Invention and Confidential Information
Agreement and any written Company plans and policies that are referenced in this
letter agreement, as such plans and policies may be amended by the Company from
time to time, set forth the terms of your employment with the Company on and
after the Effective Date, and supersede and replace any prior agreements,
representations or understandings, whether written, oral or implied, between you
and the Company.

No waiver, alteration, or modification, if any, of the provisions of this
agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto. If any term of this letter agreement is
held to be invalid or unenforceable, the remainder of the terms will remain in
full force and effect without such provision.

 

5



--------------------------------------------------------------------------------

This agreement will be governed by and construed in accordance with the laws of
the State of California without regard to its conflict of laws principles.
Except as prohibited by law, any dispute with anyone (including the Company and
its employees, officers and directors) relating to your employment by the
Company or the termination of such employment will be resolved through binding
arbitration in Alameda County, California under the Arbitration Rules set forth
in California Code of Civil Procedure Section 1280 et seq., and pursuant to
California law.

This offer is valid through September 15, 2015. You may indicate your acceptance
of this offer by signing the acknowledgment below and returning it to me.

Sincerely,

 

IDENTIV, INC. By:  

 /s/ Gary Kremen

  Gary Kremen, for the Board of Directors   (Steven Humphreys abstaining) AGREED
AND ACCEPTED: By:  

 /s/ Steven Humphreys

   

9/14/2015

  Steven Humphreys     Date Accepted

 

6